I dissent. It seems to me we usurp the function of the commission. If Bolin had sued the city of Mankato for his wages during the time he worked for Scheurer, could the court have directed a verdict in his favor? I think not. Scheurer hired and paid Bolin. Even if Scheurer be considered an employe of the city instead of an independent contractor, there is no authority shown to hire Bolin or any other man to work for the city. An employer is defined by the workmen's compensation act thus: "The term 'employer' as used herein, shall mean every person not excluded by section 8, who employs another to perform a service for hire and to whom the 'employer' directly pays wages," etc. 1 Mason Minn. St. 1927, § 4326(d). The city, according to this record, did not hire nor pay Bolin. Scheurer did, and I think the commission had ample warrant to so conclude from the evidence herein. *Page 21